DETAILED ACTION
This Non-Final Office action is in response to Applicant’s filing on 03/05/2021.  Claims 1-20 are pending.  The earliest effective filing date of the present application is 12/07/2020.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea of receiving login information, selecting points associated with a the clients account based on eligibility, setting up option(s), receiving transaction amount data, processing the transaction amount data, automatically updating the account of the client based on the transaction amount data, where this is found to be a method of organizing human activity.  The additional limitations are e.g. at least one processor and one or more memories, a banking application, a card reader device that is paired with the banking application, wired connection of the card reader device and the banking application. The judicial exception (i.e. abstract idea listed above) is not integrated into a practical application because the additional limitations listed above add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f), and this has been found to be insufficient to integrate into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations listed above add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f), and this has been found to be insufficient to include significantly more than the underlying abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and similarly claims 8 and 15) recites the limitation “quick” in line 5.  The term “quick” in claims 1, 8, and 15 is a relative term which renders the claims indefinite. The term “quick” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, 12-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stolyar, Brenda (Sept. 17, 2017).  Zelle fixes the instant money problem other payment services suffer from.  Digital Trends (“Zelle”)
With regard to claims 1, 8, and 15, Zelle discloses the claimed method for accepting a payment on an application, the method being implemented by at least one processor and one or more memories, the method comprising: 
 	receiving login information from a client to activate a banking application (see page 3/14 The service first launched in June and, depending on which bank you have, you might’ve already seen it integrated into your banking apps. But Zelle is now its own stand-alone app available for download on iOS and Android.; see page 4/14 where Branda Stolyar is logged into the banking app; see page 5/14 It will then ask you to enter your password to log back in, or you can set up Touch ID for quicker access. If you forget your password, you can easily reset it after receiving a verification code.); 
 	selecting quick accept entry points1 associated with the client's business banking demand deposit account (DDA) (this is associated with the checking account, or DDA, of the user) based on determining that the client is eligible for the quick accept entry points in response to the login information (see page 3/14 After downloading the app, all you have to do is set up your profile by filling out your basic contact information, email address, and phone number. Lastly, you’ll be asked to add your Visa or MasterCard debit card (which can only be U.S. based, since Zelle won’t be able to accept international deposit accounts or debit cards).  Within the app, you can send money, request it, or split a specific amount between a group and receive the money within minutes.; see page 4/14 where Branda Stolyar is logged in, and the system determines she is eligible for Send, Request, Split, as that is presented to Brenda as shown here: 

    PNG
    media_image1.png
    510
    802
    media_image1.png
    Greyscale

); 
 	setting up a payment receiving option for receiving a payment via the banking application (see page 3/14 After downloading the app, all you have to do is set up your profile by filling out your basic contact information, email address, and phone number. Lastly, you’ll be asked to add your Visa or MasterCard debit card (which can only be U.S. based, since Zelle won’t be able to accept international deposit accounts or debit cards).  Within the app, you can send money, request it, or split a specific amount between a group and receive the money within minutes.; see pages 6-7/14 setting up account); 
 	receiving, by the banking application, transaction amount data corresponding to a transaction between the client and a customer (see 7/14, transaction between Brenda and Julian, where in this situation Julian receives $.05 and $.25, respectively, where as noted before both parties can either send or receive money from the other); 
 	processing, by the banking application, the transaction amount data (see page 7/14, where the activity screen shows that one payment is pending (being processed) and the other has been processed); and 
 	automatically updating the DDA to reflect receipt of the transaction amount data (see page 7/14, where the account on file, such as the debit/checking account mentioned earlier, is debited/credited right away depending on whether the send or receive option has been selected for any given transaction between the parties).  

With regard to claims 2, 9, and 16, Zelle further discloses where processing the transaction amount data further comprises: receiving, by the banking application, card information for charging the transaction amount data (see page 3/14 Lastly, you’ll be asked to add your Visa or MasterCard debit card (which can only be U.S. based, since Zelle won’t be able to accept international deposit accounts or debit cards).); and processing, by the banking application, the transaction amount data based on the card information (see page 7/14, where the account on file, such as the debit/checking card account mentioned earlier, is debited/credited right away depending on whether the send or receive option has been selected for any given transaction between the parties).{P61663 04526233.DOCX}48 P61663  

With regard to claims 5, 12, and 19, Zelle further discloses P61663establishing a communication between the banking application and an email server that serves an email account of the customer; and transmitting an email notification attaching a receipt to the email account of the customer upon receipt of the transaction amount data (see page 7/14, where the data of the transaction was sent to the user’s email address, thereby acting as a receipt of the transaction).  

With regard to claims 6 and 13, Zelle further discloses accessing reporting data on charge and settlement associated with the transaction amount data from within the banking application on a mobile device of the client (see page 7/14, “Activity” screen).  

With regard to claims 7 and 14, Zelle further discloses accessing reporting data on charge and settlement associated with the transaction amount data from within the business banking DDA of the client held by a financial institution (see page 7/14, where the app can be run by a financial institution such as Chase as shown at page 4/14 Chase, on the other hand, has Zelle baked in. If you have Chase, Zelle will still notify you of the same message but will then take you to its official mobile banking app.).

With regard to claim 20, 
 	accessing reporting data on charge and settlement associated with the transaction amount data from within the banking application on a mobile device of the client (see page 7/14, “Activity” screen);  
 	accessing reporting data on charge and settlement associated with the transaction amount data from within the business banking DDA of the client held by a financial institution (see page 7/14, where the app can be run by a financial institution such as Chase as shown at page 4/14 Chase, on the other hand, has Zelle baked in. If you have Chase, Zelle will still notify you of the same message but will then take you to its official mobile banking app.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zelle in view of U.S. Pat. Pub. No. 2017/0004475 to White et al. (“White”).
With regard to claims 3, 10, and 17, Zelle does not disclose anything about a wireless card reader.     
 	However, White teaches at e.g. [0121] that it would have been obvious to one of ordinary skill in the card reader pairing art at the time of filing to include the ability to display several wireless card readers within the application (see e.g. Fig. 5, Reader R1, R2, R3, etc.) where the plurality of selectable card reader devices are configured to be paired with the banking application via a wireless communication that is performed in accordance with a Bluetooth standard (see e.g. Fig. 5, BLUETOOTH PAIRING REQUEST; [0008-10] etc.); pairing, for one-time use only, the banking application with a desired card reader device from the plurality of selectable card reader devices via the Bluetooth standard (see e.g. Fig. 5, BLUETOOTH PAIRING REQUEST; see Fig. 5, 
    PNG
    media_image2.png
    254
    270
    media_image2.png
    Greyscale
where each time the reader is paired after being disconnected it needs a pairing code to pair, where each pairing is a single use), wherein the card reader device includes a terminal that is configured to obtain the transaction amount data from a card that is associated with customer (see e.g. Fig. 8); and accepting payment of the transaction amount data in response to dipping, or swiping, or tapping the card (see [0036]).  
	Therefore, it would have been obvious to one of ordinary skill in the card reader pairing art at the time of filing to modify the system of Zelle to include the ability to display pairable card readers to a user and allow a user to select the card reader for a single use pair, and then utilize the wireless card reader to input the card data, such as credit card data from a tap, as shown in White, where this is beneficial because it allows the user several different ways to gather the card data, thereby allowing for different situations given the parties and what they have on their possession with regard to the card and other payment mechanisms needed, as shown in White at [0017-25]

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zelle in view of UK Patent Application GB 2477348 A to Mike Chen (“Chen”).  

With regard to claims 4, 11, and 18, Zelle does not disclose the use of wired card readers.  Chen teaches that it would have bene obvious to one skilled in the card reader art at the time of filing to include the claimed processing the transaction amount data further comprises: connecting a card reader device with the banking application via a wired communication that is performed in accordance with a Universal Serial Bus (USB) standard (see e.g. Fig. 5/5, where the mobile device is connected via the USB standard with the wired card reader device; see also page 9 where the connections can be USB, mini-USB etc.), wherein the card reader device includes a terminal that is configured to obtain the transaction amount data from a card that is associated with the customer (page 2); and accepting payment of the transaction amount data in response to dipping, or swiping, or tapping the card (page 9, sliding or swiping the card).  Therefore, it would have been obvious to one of ordinary skill in the card reader art at the time of filing to modify Zelle to include where the mobile device can be USB wired to a card reader, and where a card read event can occur, where this is beneficial in order to provide flexibility in how and when the card data is captured, which then dictates the pricing and operating of the transaction, as shown in Chen.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner finds that Applicant’s originally-filed Specification of 12/07/2020 in [0005], [0012], [0019], [0073], [0090], [0131], and [0143].  The disclosure in this Specification relating to these points is exactly as it is recited in the claim.  There is no explanation whatsoever what Applicant means by “selecting quick accept entry points,” as claimed in exemplary claim 1.  Accordingly, the examiner has interpreted this limitation broadly as the Specification leaves the term wide open as to its meaning.